DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 12/03/2021, with respect to claims 1-6 have been fully considered and are persuasive.  The claim rejection under 35 U.S.C §103 of 09/07/2021 has been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-005256, filed on 01/17/2018.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. 
Regarding independent claim 1, it recites:… configured to hold values of a plurality of state variables included in an evaluation function that represents energy… to calculate each amount of change in energy for a plurality of state transitions that occur in response to change of the values of the plurality of state variables respectively, and configured to output the each amount of change in energy… configured to control a temperature… configured to receive the each amount of change in energy, determine a minimum value among the each amount of change in energy for the plurality of state transitions, calculate first values by subtracting an offset from the each amount of change in energy, and when the minimum value is positive, stochastically determine based on the temperature, the first values, and a random number whether to accept any of the plurality of state transitions and when the minimum value is 0 or less, stochastically determine based on the temperature, the each amount of change in energy, and the random number whether to accept any of the plurality of state transitions, the offset being obtained by multiplying the minimum value by a second value that is greater than 0 and less than or equal to 1. All of these limitations can be performed in the human mind through the use of observations, evaluations, judgments and options, and thus, claim 1 recites a mental concept and is an abstract idea. 
  a state storage circuit, a calculation circuit, a temperature controller, and a transition controller. A state storage circuit, and a calculation circuit are recited at a high-level of generality (i.e., as a generic hardware to perform generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). Both the temperature controller and the transition controller are extra-solution activity and since the temperature controller contributes only nominally or insignificantly to the execution of the transition controller these extra-solution activity elements are insignificant extra-solution activity. See MPEP 2106.05(g). 
Furthermore, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a state storage circuit, a calculation circuit, a temperature controller, and a transition controller amount to no more than a recitation of the words "apply it" (or an equivalent) and/or are no more than mere instructions to implement an abstract idea on a computer. See MPEP 2106.05(f).
Regarding dependent claim 2, it recites… wherein the transition controller controls the offset such that an acceptance probability of a state transition corresponding to the minimum value indicates 1. This limitation is also an abstract idea since it recites a mental concept that does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception as recited in claim 1. Thus, the dependent claim is ineligible.
Regarding dependent claim 3, it recites…. wherein the transition controller includes:… configured to detect the minimum value…configured to calculate the offset… configured to calculate the first values by subtracting the offset from the each amount of change in energy corresponding to the plurality of state transitions; a first selector configured to output, based on a 
This judicial exception is not integrated into a practical application because it only recites the following additional elements:  a minimum value detection circuit, a first arithmetic circuit, a second arithmetic circuit, and a selection signal generation circuit. A minimum value detection circuit, a first arithmetic circuit, a second arithmetic circuit, and a selection signal generation circuit are recited at a high-level of generality (i.e., as a generic hardware to perform generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f).
Furthermore, claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a minimum value detection circuit, a first arithmetic circuit, a second arithmetic circuit, and a selection signal generation circuit amount to no more than a recitation of the words "apply it" (or an equivalent) and/or are no more than mere instructions to implement an abstract idea on a computer. See MPEP 2106.05(f). Thus, the dependent claim is ineligible.
Regarding dependent claim 4, it recites… wherein the transition controller further includes: a second selector configured to select, based on the random number, a first output value about a first state transition from output values of the first selector about the plurality of state transitions…configured to output a value of an inverse function of a function that represents 
This judicial exception is not integrated into a practical application because it only recites the following additional elements:  a storage circuit, a multiplier, and a comparator. A storage circuit, a multiplier, and a comparator are recited at a high-level of generality (i.e., as a generic hardware to perform generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f).
Furthermore, claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of  a storage circuit, a multiplier, and a comparator amount to no more than a recitation of the words "apply it" (or an equivalent) and/or are no more than mere instructions to implement an abstract idea on a computer. See MPEP 2106.05(f). Thus, the dependent claim is ineligible.
Regarding dependent claim 5, it recites… wherein the transition controller further includes:…configured to output a value of an inverse function of a function that represents acceptance probabilities of the plurality of state transitions, each of the acceptance probabilities being represented by a Metropolis method or a Gibbs method based on the random number…  respectively indicating whether to accept the plurality of state transitions, each of the determination results being represented by a value corresponding to a…result between an output value of the first selector about a corresponding one of the plurality of state transitions and the thermal excitation energy; and…configured to preferentially select a first state transition accepted among the plurality of state transitions based on the determination results and the random number and output a number of the first state transition and a determination result corresponding to the first state transition. All of these limitations can be performed in the human mind through the use of observations, evaluations, judgments and options, and thus, claim 5 recites a mental concept and is an abstract idea. 
This judicial exception is not integrated into a practical application because it only recites the following additional elements:  a storage circuit, a multiplier, comparator, and a transition number determination circuit. A storage circuit, a multiplier,  comparator, and a transition number determination circuit are recited at a high-level of generality (i.e., as a generic hardware to perform generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f).
Furthermore, claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of  a storage circuit, a multiplier, comparator, and a transition number determination circuit amount to no more than a recitation of the words "apply it" (or an equivalent) and/or are no more than mere instructions to implement an abstract idea on a computer. See MPEP 2106.05(f). Thus, the dependent claim is ineligible.
 All of these limitations can be performed in the human mind through the use of observations, evaluations, judgments and options, and thus, claim 6 recites a mental concept and is an abstract idea. 
This judicial exception is not integrated into a practical application because it only recites the following additional elements:  a state storage circuit, a calculation circuit, a temperature controller, and a transition controller. A state storage circuit, and a calculation circuit are recited at a high-level of generality (i.e., as a generic hardware to perform generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). Both the temperature controller and the transition insignificant extra-solution activity. See MPEP 2106.05(g). 
Furthermore, claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a state storage circuit, a calculation circuit, a temperature controller, and a transition controller amount to no more than a recitation of the words "apply it" (or an equivalent) and/or are no more than mere instructions to implement an abstract idea on a computer. See MPEP 2106.05(f).

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101, as set forth in this Office Action.  The following is a statement of reasons for the indication of allowable subject matter: As pointed out by Applicant’s remarks of 12/03/2021, the prior art of Okuyama and RØnnow does not disclose “the offset being obtained by multiplying the minimum value by a second value that is greater than 0 and less than or equal to 1,” as recited in claim 1. Okuyama does not disclose “the offset being obtained by multiplying the minimum value by a second value that is greater than 0 and less than or equal to 1,” but rather Okuyama discloses a spin value in an Ising model that is not multiplied by a minimum value. Furthermore, as pointed out by Applicant’s remarks of 12/03/2021, RØnnow’s             
                ∆
                E
            
         is not a minimum value but a way to calculate energy changes when the spin value has been flipped.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571) 270-1806. The examiner can normally be reached 10AM-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Adam Clark Standke
Assistant Examiner
Art Unit 2129

/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129